NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         NOV 26 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 12-50334

               Plaintiff - Appellee,             D.C. No. 3:12-cr-00425-BEN

  v.
                                                 MEMORANDUM*
PEDRO CUEVAS-PEREDA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Pedro Cuevas-Pereda appeals from the district court’s judgment and

challenges the 57-month sentence imposed following his guilty-plea conviction for

being a deported alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Cuevas-Pereda contends that the district court procedurally erred by failing

to calculate the Guidelines range and explain sufficiently the sentence. Because

defendant did not object to these alleged procedural errors, we review for plain

error, see United States v. Waknine, 543 F.3d 546, 551 (9th Cir. 2008), and find

none. The record reflects that the district court calculated the Guidelines range in

accordance with the recommendation in the plea agreement, but then varied

upward to impose the 57-month sentence. Further, it adequately explained the

sentence. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      Cuevas-Pereda also argues that the district court failed to address his

mitigating arguments at sentencing. The record reflects that the district court

considered and addressed Cuevas-Pereda’s mitigating arguments and concluded

that they did not warrant a lower sentence.

      Finally, Cuevas-Pereda contends that his sentence is substantively

unreasonable in light of his impoverished upbringing and the age of his prior

conviction for transporting aliens. The district court did not abuse its discretion in

imposing Cuevas-Pereda’s sentence. See Gall v. United States, 552 U.S. 38, 51

(2007). The sentence is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances, including

Cuevas-Pereda’s criminal history. See id.

      AFFIRMED.

                                           2                                      12-50334